97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James W. HUGHES, Plaintiff-Appellant,v.HARRISONBURG HOTEL ASSOCIATION, LIMITED, t/a SheratonHarrisonburg, Defendant-Appellee.
No. 96-1033.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 20, 1996.Decided:  October 1, 1996.

James W. Hughes, Appellant Pro Se.  Jonathan Jay Litten, Stephanie Rader Sipe, LITTEN & SIPE, Harrisonburg, VA, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in favor of the Defendant in this action under the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West 1985 & Supp.1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Even assuming that Appellant filed a sufficient complaint with the Equal Employment Opportunity Commission, see 29 U.S.C. § 626(d), he failed to provide direct evidence of discrimination on the part of the Defendant.   See Birkbeck v. Marvel Lighting Corp., 30 F.3d 507, 512 (4th Cir.1994), cert. denied, --- U.S. ----, 63 U.S.L.W. 3460 (U.S., Dec. 12, 1994) (No. 94-719);   Gagne v. Northwestern Nat'l Ins. Co., 881 F.2d 309, 314 (6th Cir.1989) ( quoting Chappell v. GTE Prods.  Corp., 803 F.2d 261, 268 n. 2 (6th Cir.), cert. denied, 480 U.S. 919 (1987)).  Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED